 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 355 NLRB No. 11 
60ARAMARK Educational 
Services, Inc. and 
ARAMARK d/b/a Harry M.
 Stevens, Inc. and 
ARAMARK Sports, Inc. 
and UNITE HERE Lo-
cal 26.  Cases 1ŒCAŒ43486, 1ŒCAŒ43657, and 1Œ
CAŒ43658 
February 17, 2010 
SUPPLEMENTAL DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBER 
SCHAUMBER On May 13, 2008, Judge Wa
llace H. Nations issued 
the attached initial decision in this case.  The General 

Counsel filed exceptions and a supporting brief, in which 
the Charging Party joined, and the Respondents filed 
cross-exceptions and a supporting brief. The General 
Counsel and the Respondents
 each filed an answering 
brief and a reply brief.  On June 3, 2009, in an unpub-

lished decision, the National Labor Relations Board re-
manded the case to the judge for further analysis of is-
sues arising from the Respondents™ alleged violations of 

Section 8(a)(5) of the Act by their implementation of a 
social security no-match policy. 
On September 30, 2009, Judge Nations issued the at-
tached supplemental decision.  The General Counsel 
filed exceptions and a supporting brief.  The Respon-
dents filed exceptions, a supporting brief, and an answer-

ing brief to the General Counsel™s exceptions. 
The Board has considered the decisions and the record 
in light of the exceptions and briefs, and has decided to 

affirm the judge™s rulings, findings, and conclusions and 
to adopt the recommended Order set forth in the supple-
mental decision.1 We agree with the judge 
that UNITE HERE Local 26 
timely requested bargaining and had not contractually 
waived its statutory right to bargain about the social se-
                                                          
 1 Effective midnight December 28, 2007, Members Liebman, 
Schaumber, Kirsanow, and Walsh 
delegated to Members Liebman, 
Schaumber, and Kirsanow, as a three-member group, all of the Board™s 
powers in anticipation of the expira
tion of the terms of Members Kir-
sanow and Walsh on December 31, 2007. 
 Pursuant to this delegation, 
Chairman Liebman and Member Schaumber constitute a quorum of the 
three-member group.  As a quorum, they have the authority to issue 

decisions and orders in unfair labor practice and representation cases.  
See Sec. 3(b) of the Act.  See 
Teamsters Local 523 v. NLRB
, 590 F.3d 
849 (10th Cir. 2009); 
Narricot Industries, L.P.
 v. NLRB
, 587 F.3d 654 
(4th Cir. 2009); 
Snell Island SNF LLC
 v. NLRB
, 568 F.3d 410 (2d Cir. 
2009), petition for cert. filed 78 U.
S.L.W. 3130 (U.S. Sept. 11, 2009) 
(No. 09-328);
 New Process Steel v. NLRB
, 564 F.3d 840 (7th Cir. 
2009), cert. granted 130 S.Ct. 488 (2009); 
Northeastern Land Services 
v. NLRB
, 560 F.3d 36 (1st Cir. 2009), petition for cert. filed 78 
U.S.L.W. 3098 (U.S. Aug. 18, 2009) (No. 09-213).  But see
 Laurel 
Baye Healthcare of Lake 
Lanier, Inc. v. NLRB
, 564 F.3d 469 (D.C. Cir. 
2009), petition for cert. filed 78 U.
S.L.W. 3185 (U.S. Sept. 29, 2009) 
(No. 09-377). 
curity no-match policy.
2  We affirm the judge™s findings 
on remand that the Respondents violated Section 8(a)(5) 
of the Act by unilaterally implementing the social secu-
rity no-match policy and by suspending employees in 

October and November 2006, pursuant to the policy prior 
to any impasse in bargaining with Local 26™s Interna-
tional Union.  We also affirm the judge™s finding that the 

International Union™s agreem
ent to ﬁfreezeﬂ implementa-
tion, without rescinding those suspensions, did not 
ﬁcureﬂ the violation.  Finally, we affirm the judge™s find-

ing that the Respondents™ unremedied unfair labor prac-
tices did not taint the negotiations with the International 
Union so as to preclude the parties from reaching a good-
faith bargaining impasse in January 2007, that permitted 
the Respondents to implem
ent and enforce the policy.
3 With respect to the remedy for the unlawful suspen-
sion of employees, we agree 
with the judge™s recommen-
dation to reinstate them and make them whole for any 

loss of wages and benefits suffered as a result of this 
violation.  We leave to comp
liance the effect, if any, of 
the employees™ immigration status and/or the parties™ 

ﬁfreezeﬂ agreement on the make-whole remedy.  The 
suspended employees, when and if reinstated, will then 
be subject to enforcement of 
the no-match po
licy that the 
Respondents lawfully implemented in January 2007. 
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge set 
forth in the supplemental decision and orders that the 
Respondents, ARAMARK Educational Services, Inc., 

Cambridge, Massachusetts, and ARAMARK d/b/a Harry 
M. Stevens, Inc. and ARAMARK Sports, Inc., Boston, 
Massachusetts, their officers, agents, successors, and 
assigns, shall take the action set forth in the Order, as 
modified by substituting the attached notice for that of 

the administrative law judge.
4                                                           
 2 We apply the ﬁclear and unmistakable waiverﬂ standard reaffirmed 
in Provena St. Joseph Medical Center
, 350 NLRB 808 (2007).  Mem-
ber Schaumber adheres to the position that the Board should apply a 
ﬁcontract coverageﬂ test, but he 
acknowledges that the ﬁclear and un-
mistakable waiverﬂ standard is exta
nt Board law and applies it for the 
purpose of deciding this case.  See, e.g., 
Cardi Corp., 353 NLRB 966 
fn. 5 (2009). 
3 As previously stated in the Board™s remand decision, we affirm the 
judge™s recommendation in his original decision to dismiss the allega-
tion that the Respondents violated S
ec. 8(a)(5) by failing to comply 
with requests for information from Local 26.  We rely only on the 
judge™s finding that the Respondent
s, based on discussions with the 
International Union, furnished the 
same information to Local 26 that 
was furnished to the Internati
onal Union, without objection. 
4 We shall substitute a new noti
ce to conform to the Order. 
 ARAMARK EDUCATIONAL SERVICES
  61APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-

lated Federal labor law and has ordered us to post and obey 
this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist a union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT unilaterally and without affording the 
Union notice and the opportunity to bargain, implement 
and enforce, including suspending employees, our no-

match letter policy. 
WE WILL NOT in any like or related manner, interfere 
with, coerce, or restrain our employees in the rights guar-

anteed them by Section 7 of the Act. 
WE WILL, within 14 days of the Board™s Order, rescind 
the suspensions of Gorge Aq
uirre, Carmen Plasencia, 
Consuelo Buenrostro, Wilson
 Melgar, Alejandro Silva, 
Ana Vargas, Maria Salmoran, 
Ana Martinez, Silvia Var-
gas, Sandra Montoya, Agnaldo Arruda, James Coakley, 

Maria Martinez, Dario Roldan, and Jose Luissy and offer 
these employees full reinstatem
ent to their former jobs 
or, if those jobs no longer exist, to substantially equiva-
lent positions, without prejudice to their seniority or any 
other rights or privileges previously enjoyed. 
WE WILL make Gorge Aquirre, Carmen Plasencia, 
Consuelo Buenrostro, Wilson
 Melgar, Alejandro Silva, 
Ana Vargas, Maria Salmoran, 
Ana Martinez, Silvia Var-
gas, Sandra Montoya, Agnaldo Arruda, James Coakley, 
Maria Martinez, Dario Roldan, and Jose Luissy whole 
for any loss of earnings and other benefits suffered as a 

result of our discrimination against them, with interest. 
WE WILL, within 14 days of the Board™s Order, remove 
from their files any reference to the unlawful suspen-

sions, and 
WE WILL
, within 3 days thereafter, notify the 
employees in writing that this has been done and that the 
suspensions will not be used against them in any way. 
 ARAMARK 
EDUCATIONAL SERVICES, INC., ARAMARK D
/B/A HARRY M. STEVENS
, INC., AND 
ARAMARK 
SPORTS
, INC.  Robert DeBonis, Esq., for the General Counsel.
 Michael D. Keffer, Esq., 
of Philadelphia, Pennsylvania, for the 
Respondent Employer.
 Michael T. Anderson, Esq., 
of Boston, Massachusetts, for the 
Charging Party Union. 
DECISION STATEMENT OF THE 
CASE WALLACE  
H. NATIONS, Administrative Law Judge.  This 
case was tried in Boston, Massa
chusetts, on October 23 and 24, 
2007.  The charge in Case 
1ŒCAŒ43486 was filed September 
27, 2006,
1 and an amended charge 
was filed on January 19, 
2007, by UNITE HERE Local 26 (the Union) and a complaint 

based thereon was issued on December 21, 2006, against 
ARAMARK Campus, Inc., herein 
called by its correct name, 
ARAMARK Educational Services, Inc. (ARAMARK Educa-
tional or MIT).  On December 8, 2006, the Union filed a charge 
and then on January 19, 2007, filed an amended charge in Case 
1ŒCAŒ43657 against ARAMARK d/b/a Harry M. Stevens, Inc. 
(ARAMARK Stevens or Fenway).  The Union filed a charge in 
Case 1ŒCAŒ43658 on January 19, 2007, against ARAMARK 
Sports, Inc. (ARAMARK Sports or Hynes).  Region 1 issued an 
order consolidating cases, amended consolidated complaint and 
notice of hearing (complaint) on March 7, 2007.  The complaint 
alleges that ARAMARK Educa
tional, ARAMARK Stevens and 
ARAMARK Sports or colle
ctively Respondents or 
ARAMARK, have engaged in c
onduct in violation of Section 
8(a)(1) and (5) of the National La
bor Relations Act (the Act).  
Respondents filed a timely answer to the complaint wherein, 
inter alia, they admit the jurisdictional allegations of the com-
plaint. On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the General Counsel, the Union, and Respondents,
2 I make 
the following 
FINDINGS OF FACT
 I.  JURISDICTION
 ARAMARK Educational, a corporation, provides food and 
beverage service at its place of business at the MIT Faculty 
Club in Cambridge, Massachusetts.  During the calendar year 
ending December 31, 2006, purchased
 and received at its MIT 
facility goods valued in excess of $50,000 directly from points 
outside of Massachusetts and 
provided food and beverage ser-
vices for the Massachusetts Inst
itute of Technology valued in 
excess of $50,000, an enterprise within the Commonwealth of 
Massachusetts. 
At all material times, ARAMARK Stevens, a corporation, 
has provided food and beverage 
service at its Fenway Park 
facility.  During the calendar
 year ending December 31, 2006, 
                                                          
 1 All dates are 2006, unless otherwise indicated. 
2 Respondents™ brief contains certa
in attachments denoted by capital 
letters.  Some of these exhibits were
 not introduced at the hearing and 
are clearly hearsay. The General C
ounsel has filed a motion to strike 
the attachments marked C, D, E, I, K, and L.  The motion is granted 

and these attachments are not part of the record. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  62ARAMARK Stevens purchased and received at its Fenway 
Park facility goods valued in 
excess of $50,000 directly from 
points outside of Massachusetts
 and provided food and bever-
age services valued in excess of $50,000 to the Boston Red 
Sox, an enterprise located within the Commonwealth of Massa-
chusetts. At all material time
s, ARAMARK Sports, a corporation, has 
provided food and beverage services
 at its facility in the Hynes 
Convention Center.  During the calendar year ending December 
31, 2006, ARAMARK Sports purch
ased and received at its 
Hynes facility goods valued in excess of $50,000 directly from 
points outside of Massachusetts
 and provided food and bever-
age services valued in excess of $50,000 to the Hynes Conven-
tion center, an enterprise located within the Commonwealth of 
Massachusetts.  
The Respondents have admitted
 and I find that Respondents 
are employers engaged in commerce within the meaning of 
Section 2(2), (6), and (7) of the Act and that the Union is a 
labor organization within the m
eaning of Section 2(5) of the 
Act. 
II.  ALLEGED UNFAIR LABOR PRACTICES
 A.  Complaint Allegations 
The complaint alleges that at all material times the following 
individuals have held the posi
tions set forth opposite their re-
spective names and have been
 supervisors of Respondents 
within the meaning of Section 2(11) of the Act and agents of 
Respondents within the meaning of Section 2(13) of the Act: 
 Meghan King Associate General Manager, MIT Fac-
ulty and Catering, ARAMARK Educa-
tional 
Richard K. Ellis V. P. Labor Relations, ARAMARK 
Stevens 
Rob Gould Labor Relati
ons, ARAMARK Stevens 
Julie Jordan General Manager, ARAMARK Stevens 
Isaac Jackson Director of Operations, ARAMARK 
Sports 
Leigh C. Thumith General 
Manager, ARAMARK Sports 
 The following employees of ARAMARK Educational (the 
MIT unit), constitute a unit appropriate for the purposes of 
collective bargaining within the m
eaning of Section 9(b) of the 
Act:  All full-time and regular part-time employees of the Faculty 

Club Dining Room and Bar, and 
all full-time and regular part-
time employees of the Faculty Club Kitchen who work 
twenty (20) hours per week or more, including those in the 

classifications listed in Article 19-Wages, but excluding all 
other employees including maintenance employees, hostesses, 
MIT students employed in any capacity, casual temporary and 
seasonal employees, managerial and confidential personnel, 
office clericals, guards, working 
supervisors as defined in the 
Act. 
 Since about 1996, and at all ma
terial times, the Union has 
been the exclusive collective-bargaining representative of the 
unit, and since that date, the Un
ion has been recognized as such 
by Respondent.  This recognition has been embodied in succes-
sive collective-bargaining agreements, the most recent of which 
is effective from July 1, 2002, to June 30, 2007 (the 2002Œ2007 
MIT contract). 
The following employees of ARAMARK Stevens (the Fen-
way Park unit), constitute a unit appropriate for the purposes of 
collective bargaining within the m
eaning of Section 9(b) of the 
Act:  All nonsupervisory full-time 
and regular part-time food and 
beverage employees including stand leaders, cooks, stand 
workers, warehouse personnel, beer sellers, suite attendants, 
suite runners, barten
ders, servers, bussers, runners, utility, ca-
tering personnel and vendors who have actually worked more 

than ten events after April 12, 1982, who are employed at 
Fenway Park, Boston, Massachusetts. Excluded are manag-
ers, assistant managers, office and clerical employees, profes-
sional employees, confidential employees, supervisory em-
ployees and vendors who have no
t actually worked more than 
ten events after April 12, 1982. 
 Since about 1975, and at all ma
terial times, the Union has 
been the exclusive collective-bargaining representative of the 
Fenway Park unit, and since that
 date, the Union has been rec-
ognized as such by ARAMARK Stevens.  This recognition has 
been embodied in successive collective-bargaining agreements, 

the most recent of which is effective from January 1, 2004, 
through December 31, 2008 (the 2004Œ2008 Fenway Park con-
tract). 
The following employees of ARAMARK Sports (the Hynes 
unit), constitute a unit appropriate for the purposes of collective 
bargaining within the meaning of Section 9(b) of the Act: 
 All employees as defined in the collective bargaining agree-

ment effective between the Un
ion and ARAMARK Sports for 
the period June 1, 2002 to May 31, 2007 (herein called the 
2002Œ2007 Hynes contract). 
 At all times since 1988, based on Section 9(a) of the Act, the 
Union has been the exclusive collective-bargaining representa-
tive of the Hynes unit and recognized as such by ARAMARK 
Sports. In September and October 2006, the Union sent the Respon-
dents a letter wherein it sought certain information deemed 
necessary for and relevant to, the Union™s performance of its 
duties as the exclusive collective-bargaining representative of 
the involved units.  The Respo
ndents have, since receipt of 
those letters, failed and refused to furnish the Union with the 
information sought. 
About September 1, 2006, th
e Respondents changed their 
policy regarding verification of social security numbers for 
employees who have discrepancie
s in their social security 
numbers by disciplining employees
 who failed to correct such 
discrepancies. The policy in qu
estion is the response that Re-
spondents make to the so called
 ﬁno-matchﬂ lists which the 
Social Security Administration pe
riodically sends to employers, 
noting the names of employees 
whose names do not match up 
with the social security number submitted for them. The change 
in policy relates to the hours, wa
ges, and other terms and condi-tions of employment of the employees in the involved units and 
is a mandatory subject of ba
rgaining. The Respondents imple-
 ARAMARK EDUCATIONAL SERVICES
  63mented the policy change without prior notice to the Union and 
without affording the Union an opportunity to bargain with 
Respondents with respect to the ch
ange in policy and its effects. 
The complaint alleges that the Respondents™ conduct noted 
above violates Section 8(a)(1) and (5) of the Act. 
The information sought by th
e Union related the alleged 
change in policy. In each instance the Union sought the follow-
ing information: 1.  A copy of any and all documents reflecting com-
munications, whether written, 
oral or electronic, between 
the Social Security Administration (ﬁSSAﬂ) and  
ARAMARK between January 1, 2002 and the present, re-
garding the social security numbers of employees of 
ARAMARK. 
2.  A copy of any and all documents reflecting com-
munications, whether written, 
oral or electronic, between 
the Department of Homela
nd Security (DHS) and  
ARAMARK between January 1, 2002 and the present, re-
garding the social security numbers of employees of 
ARAMARK. 
3.  A copy of any and all documents social security 
ﬁno matchﬂ letters received by ARAMARK between Janu-
ary 1, 2002 and the present. 
4.  A copy of any and all documents that ARAMARK 
sent to the SSA or DHS between January 1, 2002 and the 
present in order to verify employees™ social security num-
bers. 5.  A copy of any and a
ll documents created or re-
ceived by ARAMARK between January 1, 2002, and the 
present, regarding internal company policies or procedures 
for responding to social secu
rity ﬁno matc
hﬂ letters. 6.  A copy of any and a
ll documents created or re-
ceived by ARAMARK between January 1, 2002, and the 
present, regarding internal company policies or procedures 
for verifying employees™ soci
al security numbers with 
SSA. 
7.  A copy of any and all documents reflecting 
ARAMARK™s oral communications with the SSA, includ-
ing the SSA™s Employee Veri
fication Service, between 
January 1, 2002, and the presen
t, regarding verification of 
social security numbers of employees of ARAMARK. 
8.  A copy of any and all documents asking, or reflect-
ing an oral request that, ARAMARK report back to the 
SSA regarding social security ﬁno matchesﬂ between 
January 1, 2002, and the present. 
9.  A copy of any and all registration forms submitted 
by ARAMARK to the SSA between January 1, 2002, and 
the present to register for the SSA™s Employee Verifica-
tion System.  
 There are two issues framed by the complaint and facts of 
this case.  These issues are: 
 1.  Did Respondents violate 
Section 8(a)(5) and (1) of 
the Act by unilaterally changi
ng their no-match letter pol-
icy and practice by requiring 
employees, as a condition of 
employment, to resolve discrepancies in the SSA informa-
tion within 90 days? 
2.  Did Respondents violate 
Section 8(a)(5) and (1) of 
the Act by refusing to provide the Union with Respon-
dents™ communications with 
the SSA and DHS regarding 
no-match matters, and Respond
ents™ internal documents 
on current and previous no-match policies? 
B.  The Relevant Facts Relating to the Issues Presented 
1.  Background concerning the no-match issue 
SSA maintains earnings information on workers for the pur-
pose of determining eligibility for social security benefits. Em-
ployers submit employee wages to SSA on forms W-2 wage 
and tax statements. Sometimes
, SSA is unable to match a 
worker™s name and social secu
rity number (SSN) from the form 
W-2 with its own records. Since 1994, SSA has attempted to 
correct mismatched records by sending no-match letters to 
employers requesting corrected information.  
The language in SSA™s letters
 downplays the immigration 
implications of a mismatched SSN. No-match letters sent in 
2006 emphasized that receipt of th
e letter does not imply that 
the employer or employee intentionally gave the government 
wrong information about the em
ployee™s name or SSN. The 
language also cautions that the 
letter makes no statement about 
an employee™s immigration status. The letter goes on to warn 
employers that they should not use the letter to take any adverse 
action against an employee, such
 as laying off, suspending, 
firing, or discriminating against that individual, just because his 
or her SSN appears on the list. The letter states that by doing 
so, the employer could be viol
ating State or Federal law. 
On June 14, DHS began the 
rulemaking process and pro-
posed a new rule that would add receipt of a no-match letter to 
a list of things that could lead to a finding that an employer had 
constructive knowledge of an 
employee™s unauthorized immi-
gration status.  Under the new 
rule, DHS proposed to create 
ﬁsafe-harborﬂ procedures that the employer could follow in 
response to a no-match
 letter to be certain that DHS would not 
find that the employer had constructive knowledge that the 
employee referred to in the letter was not authorized to work in 
the United States. The safe harbor procedure called for the em-
ployer to check its records for the source of the mismatch 
within 30 days. If the discrepancy was not due to error in the 
employer™s records, then the employer had to request that the 
employee confirm his or her info
rmation, and advise the em-
ployee to resolve the discrepancy with the SSA within 90 days 
of the date the employer received the no-match letter. 
On August 15, 2007, DHS concluded its year long rulemak-
ing process and issued the new ru
le to be effective on Septem-
ber 14, 2007. However, the U.S. Di
strict Court for the Northern 
District of California blocked the rule by issuing a preliminary 

injunction. The court™s ruling is
 under appeal and the rule has 
never gone into effect. 
However, there are laws already in effect which bear on the 
issues raised by the no-match letters. In 2006, ARAMARK 
received no-match letters for its various corporate entities. The 
initial letters provided partial 
lists of SSNs only and no mis-
matched names. Res
pondent requested and received from SSA 
comprehensive lists of mismatch
ed names and numbers.  Over 
4400 of its employees appeared on 
the various lists it received 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  64for its corporate entities.  The 
Respondents took the receipt of 
these no-match lists seriously. 
Several Federal statutes and 
regulations require Respondent to ensure that its employees 
have valid SSNs. The Company ha
s cited several of them. For 
example the IRS is authorized to fine a company $50 for each 
incorrect SSN that it allows remain incorrect. The Immigration 
Reform and Control Act of 1986 (IRCA) makes it unlawful for 
a company to continue to employ an unauthorized alien when it 
learns that that alien is unauthorized. The Supreme Court in 
Hoffman Plastic Compound v. NLRB, 
535 U.S. 137 (2002), 
interpreted the provisions of the act cited above thusly: ﬁ[I]f an 
employer unknowingly hires an una
uthorized alien, or if the 
alien becomes unauthorized while employed, the employer is 
compelled to discharge the worker upon discovery of the 
worker™s undocumented status. 
Employers who violate IRCA 
are punishable by civil fines a
nd may be subject to criminal 
prosecution.ﬂ (Citations omitted.)  Federal courts have held that 
this Act creates a constructive 
knowledge standard for employ-
ers, according to which ﬁa deliberate failure to investigate sus-
picious circumstances 
imputes knowledge.ﬂ  
New El Ray Sau-
sage Co. v. U.S. Immigration & Naturalization Service, 
925 
F.2d 1153 (9th Cir. 1991).  I believe these laws must be taken 
into consideration in this case. 
2.  Respondents™ no-match 
policy and practice before 
September 2006 
Two exhibits in the record set forth Respondents™ no-match 
policy as they existed before 2006, Respondents™ Exhibit 7 and 
General Counsels Exhibit 22.  Re
spondents™ Exhibit 7 contains 
a cover memorandum from Responde
nts™ payroll department 
dated December 15, 2000. The exhi
bit also contains two docu-
ments that both have the title 
ﬁSocial Security Number (SSN) 
Verification Process Ch
ecklist.ﬂ One is undated and the other is 
dated November 21, 2000. An additional undated document 
that is referred to in the memo
randum and is titled ﬁNotice to 
All Applicants and Employees,ﬂ completes the exhibit. The 
memorandum, checklists, and notice,
 taken as a whole, form a 
confusing mosaic as to what th
e no-match policy was. It is not 
clear whether employees who failed
 to correct discrepancies in 
their SSA information ﬁmayﬂ or ﬁmustﬂ be terminated. The 
memorandum states, ﬁIf an employee fails to produce an origi-
nal Social Security Card within the time allotted, you 
must terminate his/her employment.ﬂ However, the checklists state, 
ﬁIf the employee fails to bring 
in proper documentation within 
3 business days or a valid card within 60 days, if required, then 
you 
may terminate the employee fo
r failure to have a valid 
Social Security Number.ﬂ The notice states, ﬁ[A]ll existing 
employees that have been identified to ARAMARK by the 
Social Security Administration as having an error in their So-
cial Security account 
may also be required to also produce an 
original card. 
NOTE: Employment 
may not continue if an em-
ployee fails to produce an original Social Security Card within 
the time allotted.ﬂ 
General Counsels Exhibit 22 is 
titled ﬁSocial Security Num-
ber (SSN) Verification Process 
Checklistﬂ and is dated Decem-
ber 2002. According to this chec
klist, existing employees who 
have a SSN discrepancy are to be
 informed of the discrepancy. 
They are then given 3 business days to go to the SSA, correct 
the discrepancy, and return to the Company with verification 
that the employee has taken corrective action. The checklist 
continues, ﬁIf the employee fails
 to bring proper documentation 
within 3 business days or a valid
 card within 90 days, then you 
may terminate the employee for failure to comply with Com-
pany policy.ﬂ 
Regardless of the ambiguously written policy that was in 
place, the record evidence es
tablishes that Respondents™ prac-
tice was not to enforce the policy at any of the three locations at 
issue in this case: Massachusetts Institute of Technology 
(MIT); Hynes Convention Center (Hynes); and Fenway Park 
(Fenway). Respondent stipulated 
that prior to 2006, the local 
managers at these three locati
ons did not enforce Respondents™ 
no-match policy at their loca
tions. Moreover, Respondents™ 
vice president of labor relations, Richard Ellis, conceded in his 
testimony that Respondents™ wr
itten policy was ﬁprobably notﬂ 
enforced in the period between 2000 and 2006. Ellis explained: 
ﬁI think part of the problem is
 thatŠpromulgate these rules, 
then we have changes in mana
gement ongoing, changes in HR, 
changes in labor relations, there™s not the consistency that 
probably should take place.ﬂ 
Respondents practiced a laissez-
faire policy at the three loca-
tions before September 2006. It 
simply notified the employees 
that they were the subject of th
e no-match letters and left it up 
to the employee to decide how to deal with the problem. Em-
ployees were allowed to continue working regardless of 
whether they ever resolved the discrepancies with SSA. Brian 
Lang, the Union™s vice president a
nd staff director, testified that 
no employees were disciplined as
 a result of no-match letter 
related problems. 
Lang gave an example of Res
pondent Educational™s practice 
in 2004. Respondent Educational in
formed the Union, by letter, 
that three bargaining unit employee
s at MIT were the subject of 
a no-match letter. A few days la
ter, the Union responded, by 
letter, setting forth the Union™s position on the matter. The 
Union took the position that the Company should take no action 

against the employees, and that the Company had fulfilled its 
obligation by notifying the employees of the discrepancies. 
Lang testified that later that month, he met with Hilary Noel, 
Respondent Educational™s general 
manager at MIT at the time. 
At the meeting, Noel told Lang that before she agreed to any-
thing, she would have to check with someone in a higher man-
agement position. Within a week, she informed Lang that the 
Company agreed with the Union and would not take any ad-
verse action toward the employees who had showed up on the 
no-match letter. Respondents™ records corrobor
ate Lang™s testimony. MIT 
employee Carmen Plasencia appeared on the 2004 no-match 
letter. Apparently she did not 
correct the discrepancy because 
she appears again on the 2006 no-
match letter. 
Nevertheless, Plasencia continued to work at both MIT and Hynes until Re-
spondents changed its policy and 
suspended her on October 5, 2006. 3.  Respondents change thei
r no-match policy and practice 
In July 2005, Respondents again re
vised their social security 
number (SSN) verification pro
cess checklist. The revised 
checklist provides that employees who are the subject of a no-
 ARAMARK EDUCATIONAL SERVICES
  65match letter have 14 days to begin corrective action and 90 
days to fully correct the problem with SSA. If the employee 
cannot provide written verification of reapplication or correc-
tive action or an original social
 security card within the time 
allowed, then the employer ﬁmust terminate the employee for 
failure to comply with ARAM
ARK policy.ﬂ There is no evi-
dence that Respondents ever informed the Union of the revised 
policy or that the Union was aware of the revisions until Sep-
tember 2006.  
In May 2006, Respondents rece
ived no-match letters from 
SSA identifying 4400 employees nationally whose SSA infor-
mation had discrepancies. Be
tween May and August, Respon-
dents went through a process of 
obtaining the names as well as 
the SSNs of the no-match employees from SSA. 
The first opportunity for Respondents to apply their new pol-
icy came in September, after they had obtained the names from 
SSA.  During August, Respondents™ 
managers had held a series 
of internal discussions corporatewide on the new no-match 
policy. By about September 7, they developed a ﬁprotocolﬂ that 
set forth a procedure for labor relations employees to follow at 
Respondents™ unionized f
acilities. The protocol uses the same 
timetable as the July 2005 checklis
t, i.e., 14 days to begin cor-
rective action and 90 days to complete the corrective action. It 
also calls for employees who 
have not begun the corrective 
action in 14 days to be suspended and for employees who have 
not completed the corrective action in 90 days to be terminated. 
In early September, even before
 the finalization of the proto-
col, Respondents began implemen
ting their new policy at, inter 
alia, MIT, Hynes, and Fenway. 
4.  Respondent Educational im
plements the changes at MIT 
Respondent Educational and the Union are parties to a col-
lective-bargaining agreement covering about 20 food service 
employees employed by the Re
spondent at MIT. The agree-
ment expired on June 30, 2007. 
The parties are currently nego-
tiating a successor agreement. Among other things, the agree-
ment contained the following provisions: 
 Article 7ŠManagement 
 The Union agrees that, subject to the terms of this 
Agreement, the management of the Employer™s activities 
and the direction of the working forces, including but not 
limited to the establishment of reasonable working rules 
and reasonable work schedules, the right to hire, assign 
and transfer employees, to layoff employees because of 
lack of work or funds, and to discipline or discharge em-
ployees for just cause, is vested exclusively in the Em-

ployer when not in conflict with other provisions of the 
Agreement. 
 Article 36ŠImmigration  36.1    In the event that an employee who has completed 
his/her probationary period has a problem with 
his/her right to work in the United States, or upon 
notification by the INS that an immigration audit or 
an investigation is being initiated, or when the Em-
ployer receives No Match letter(s) from Social Se-
curity, the Employer shall immediately notify the 
Union in writing, and upon the Union™s request, 
agrees to meet with the Union to discuss the nature 
of the problem or investiga
tion to see if a resolution 
can be reached. Whenever possible, this meeting 
shall take place before any action by the Employer 
is taken. 
 36.2
    The Employer will furnish to any employee terminated 
because he/she is not authorized to work in the United 
States of America a statement stating the employee™s 
rights and obligations u
nder this Section of the 
Agreement.  
 36.3
    Upon request, employees sh
all be released for up to 
five (5) unpaid working days per year during the term 
of the Collective Bargaining 
Agreement in order to at-
tend to INS proceedings and any related matters for 
the employee and the employee™s immediate family 
(parent, spouse, and/or dependent child). The Em-
ployer may request verification of such leave. 
 36.4
    No employee employed continuously since November 
16, 1986 (or before as amended by Congress) shall be 
required to document immigration status. 
36.5
    In the event that an employee is not authorized to work 
in the United States following his/her probationary pe-
riod or introductory period, and his/her employment is 
terminated for this reason, the Employer agrees to 
immediately reinstate the employee to his/her former 
position, without loss of prior 
seniority (i.e., seniority, 
vacation or other benefits 
do not continue to accrue 
during the period of absence) upon the employee re-
ceiving proper work authorization within twelve (12) 
months from the date of termination. 
 36.6
    If the employee needs additional time (beyond twelve 
(12) months, the Employer w
ill rehire the employee in 
the next available opening in the employee™s former 
classification, as a new hire 
without seniority, upon the 
employee providing proper wo
rk authorization within 
a maximum of twelve additional months. The parties 
agree such employees would be subject to a proba-
tionary period in this event. 
 Though since about 2000, the Employer had had in place a 
procedure for dealing with no-
match letters noted above, it 
began in 2006 to enforce a uniform policy in this regard com-
panywide. This enforcement was in contrast to the hit and miss 
enforcement that had occurred prior to 2006. The policy had 
been enforced in some locations around the country, but was 
not enforced at the three locations involved in this proceeding. 
In September, the Union received
 its first indication that Re-
spondent Educational was taking 
a different approach to SSA 
no-match letters. By letter to 
the Union dated September 5, 
Meghan King, Respondent Educat
ional™s associate general 
manager at MIT, identified ap
proximately 15 employees at 
MIT who had been the subject of the 2006 no-match letter. 
King™s letter to the Union stated: 
 Per our discussion we will need to have the individuals 
identified confirm their Social Security information that 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  66we received from them upon their hire. If we find that a 
discrepancy still exists, they 
will have three (3) business 
days to go to the local Social Security office to rectify the 
discrepancy. Upon visiting the SS office, they will need to 
provide ARAMARK with proof the discrepancy has been 
resolved. If they are issued a new Social Security card they 
will have ninety (90) days to bring their new card to 
ARAMARK. 
 Lang responded by letter dated 
September 12. He reiterated 
the position the Union had taken in 2004, i.e., that the Company 
should take no action against the employees, and that the Com-
pany had fulfilled its obligation by notifying the employees of 

the discrepancies. The letter 
also warned Respondent Educa-
tional that: 
 [N]or should you demand that employees correct the error in 

their names or social security numbers with the SSA. If you 
discipline an employee for failing to do so, you will violate 
the collective-bargaining agreement™s ﬁjust causeﬂ prohibi-
tion. . . .  In sum, we want to schedule a meeting on this mat-
ter. You should not demand that employees correct their re-
cords with the Social Security Administration. 
 Lang also spoke by telephone with King on or about Sep-
tember 12. He told her not to take any adverse action. King 
responded that she was being told by the corporate office that 
she had to follow the policy set forth in her September 5 letter. 
On or about September 21, King 
sent Lang copies of the let-
ters that were being sent to th
ree bargaining unit employees at 
MIT. The letters stated that th
e employees were being given 14 
days to go to SSA to start the process of correcting the no-
match, and that they would be given 90 days to complete the 
correction process. Lang responde
d by letter dated September 
21. He requested various items of 
information. He also objected 
to Respondent Educational™s 
implementation of a new no-
match policy without bargaining with the Union.  
5.  Respondent Sports implem
ents the changes at Hynes 
Respondent Sports and the Unio
n are parties to a collective-
bargaining agreement covering about 500 food service employ-
ees employed by the Respondent at the Hynes Convention Cen-
ter and the Boston Convention and Exhibition Center (Hynes). 
The agreement was effective by 
its terms from June 1, 2002, to 
May 31, 2007.  It has been extended while the parties are nego-
tiating a successor agreement.  The agreement contains a simi-
lar immigration provision and an
 identical management-rights 
provision as found in the MIT agreement.  
On about September 13, Isaac J
ackson, the director of opera-
tions for Respondent Sports at 
Hynes, spoke to Lang by tele-
phone.  He explained that some
 bargaining unit employees had 
appeared on a no-match letter. He asked Lang what he was 
supposed to do. Lang said that
 Respondent Sports only obliga-
tion was to notify the employees and let them know that they 
could go to SSA if they wanted to. Lang said he would send 
him a letter. By letter dated 
September 13, Lang set forth the 
Union™s position. He reiterated 
the position that the Union had 
taken in 2004 and in its letter to Meghan King at MIT the pre-
vious day, i.e., that the Comp
any should take no action against 
the employees, that the Company had fulfilled its obligation by 
notifying the employees of the di
screpancies, that the Company 
should not discipline employees for failing to correct their SSA 
information, and that the Union wanted to meet on the matter.  
Lang spoke by telephone on September 29 with Jackson™s 
boss, Leigh Thumith.  She was the general manager at Hynes at 
the time.  She told him that Rob 
Gould, labor relations director 
for Respondent Sports, would be calling him to discuss the no-
match issue. Later on September 
29, Lang sent a letter to Thu-
mith. Lang stated that he had still not heard from Gould. He 
also objected to Respondent Spor
ts™ implementation of the new 
no-match policy without bargaini
ng with the Union. He also 
requested items of informati
on. Thumith responded with an 
undated letter that the Union rece
ived soon after September 29. 
Thumith refused to bargain about the no-match issue stating, 
ﬁPlease understand, however, th
at our compliance with I-9 
verification procedures is not 
subject to negotiation with the 
Union, but rather is dictated by federal law.ﬂ 
During the week between Septem
ber 29 and October 7, Lang 
spoke to Gould by telephone. Th
ey spoke about the no-match 
situation with respect to Hyne
s and Fenway. Gould explained 
that the new no-match policy was companywide. Lang told 
Gould that the new policy was a change and that he needed 
information about the change. Gould went through the protocol 
and Lang reiterated the Union™s position. Gould took the posi-
tion that it was perfectly legitimate for the Company to imple-
ment the new no match policy despite the Union™s opposition. 
The conversation ended with Gould and Lang agreeing to dis-
agree.  
6.  Respondent Stevens implem
ents the changes at Fenway
 Respondent Stevens and the Union are parties to a collective-
bargaining agreement covering about 2000 food service em-
ployees employed by the Respondent at Fenway Park. The 
basic agreement has been in effect since 1988 and the most 
recent addendum agreement is effective by its terms from Janu-

ary 1, 2004, to December 31, 2008. The agreement contains no 
immigration provision and has 
the following management-
rights clause: 
 Article 34ŒManagement Rights 
 A. The Company retains the exclusive right to 
plan, determine, direct 
and control the nature and extent of all its kitchen, dining room, bar 
and allied operations, and/or maintenance re-
quirements, and to install or introduce any new 
or improved production methods or facilities 
and to maintain, efficient operations. The 

Company retains its inherent right to direct and 
control its working force personnel, to deter-
mine the number of employees required, and to 
designate the type of pos
ition, assignments and 
reassignments which it deems any employee is 
qualified to fill. 
 B. The Company shall have the right to make such 
reasonable rules and regu
lations as it may deem 
necessary and proper for the conduct of its 
business, and the Company may, after negotia-
tions with the Internati
onal Union, change or 
 ARAMARK EDUCATIONAL SERVICES
  67make other rules or 
regulations; provided, 
however, that such rules and regulations shall 
not be inconsistent with or be in modification 
of this Agreement. 
 In Lang™s telephone conversati
on with Rob Gould described 
above, Lang learned that Respon
dent Sports was implementing 
its new no-match policy at Fenway. On October 7, after speak-
ing with Gould, Lang sent a le
tter to Julie Jordan, Respondent 
Stevens™ general manager at Fe
nway Park. The letter was a 
request for information and a statement of the Union™s opposi-
tion to the new no-match policy without first bargaining with 
the Union. The letter was identical to those sent to the MIT and 

Hynes.  
Genevieve McFarland, Respo
ndent Stevens™ human re-
sources director at Fenway in 
2006, testified about the seasonal 
nature of employment at Fenw
ay. The employees are laid off 
during the off season (October through March) and are rein-
stated according to seniority in April. She testified that in Octo-
ber, she met with the two barg
aining unit employees who were 
the subjects of the 2006 no-match le
tter. She also testified that 
she told them that if they wanted to return in April 2007, they 
would have to provide documenta
tion that they had valid SSNs. 
She also testified that typically, employees returning at the start 
of a season who had worked the previous season were not con-
sidered new hires and did not ha
ve to fill out I-9 forms. 
7.  Meetings with the International Union 
Respondents™ vice president of 
labor relations, Richard Ellis, 
testified that he had multiple c
onversations with two officials 
from the UNITE HERE Internati
onal Union, Kurt Edelman and 
Jim Dupont. UNITE HERE™s Intern
ational constitution author-
izes representatives of the International Union to bargain and 
reach agreements on behalf of the local unions. Any agreement 
Ellis and the International Union might have reached would 
have been binding on the local Union in this case.  The conver-

sations took place beginning 
about late September 2006 and 
early January 2007. Ellis testif
ied that he and Dupont agreed 
that the Respondents would freeze the no-match procedure until 
they could meet and negotiate a resolution to the dispute. On or 
about January 8, 2007, Ellis and Dupont had a face-to-face 
meeting. Ellis described what happened: 
 [W]e met for about two hours,
 exchanged positions, talked 
about clearly their position was we didn™t have to do it, clearly 
ours was we did. We tried to work out some language. I gave 
him a copy of documents that we would be willing to agree 
to. He took them and called me back probably around January 

25th, said that there would be no resolution to the matter and I 
said okay, then we would cont
inue the process the way it 
started. 
 Ellis testified that Respondents then went back to implemen-
tation of their new no-match policy as they had been doing 
earlier, without objection from the International Union. 
8.  Respondents suspend employees 
Respondents™ records indicate th
at in about October and No-
vember, several employees were
 indefinitely suspended for 
violating the new no-match policy. At MIT Gorge Aquirre and 
Carmen Plasencia were suspe
nded on about October 5. At 
Hynes, Consuelo Buenrostro, W
ilson Melgar, Alejandro Silva, 
Ana Vargas, Maria Salmoran, Ana Martinez, Silvia Vargas, 
Sandra Montoya, Agnaldo Arruda
, James Coakley, and Maria 
Martinez were suspended. At 
Fenway, about October 1, Dario 
Roldan and Jose Luissy were suspended. At the start of the new 
baseball season in 2007, one of 
these employees came back to 
work with a new social security card and the other employee 
failed to show up seeking re-employment. 
C.   Respondents Refuse to Provide Information to the Union 
In his September 21 letter to
 Meghan King, Lang requested 
information regarding Respondent Educational™s apparent 
change in its no-match policy. Th
e information requested is set 
out about at pages 4 and 5 of th
is decision. Lang sent similar 
requests to Respondents at Hy
nes and Fenway. Other UNITE 
HERE locals sent similar request
s. International Union Official 
Kurt Edelman told Richard Ellis that similar requests were 
going to be made at all of Re
spondent™s locations nationwide. 
When Ellis said that Respondent pr
eferred to just deal with the 
request on the International level, Edelman rejected this ap-
proach and reiterated that the requests would be made by the 
locals.  
Although the requests on their face
 are broad, Lang testified 
that they were meant to apply only to the MIT, Hynes, and 
Fenway facilities, not all of ARAMARK™s facilities. In re-
sponse to a question from the Ge
neral Counsel, Lang testified 
that Respondent never sought clar
ification as to how broad the 
request was meant to be. However,
 at a different part of his 
testimony, Lang admitted that in a telephone conversation with 
Respondent™s official, Ted Benn
ett, Bennett asked and Lang 
replied as follows: 
 [H]e said well what information exactly do you want. I said I 

want exactly the information that was on the original informa-
tion request and he said can™t y
ou narrow it down. I said no 
and that™s where it was left.  
 At MIT, King responded to La
ng™s request by letter dated 
September 25. Without giving any reason, she stated that she 
would not comply with the request. She referred any further 
question to Ted Bennett, senior di
rector of labor relations at 
ARAMARK™s corporate office in Philadelphia. Shortly after 
receiving King™s letter, Lang te
lephoned Bennett. He asked 
Bennett to comply with the information request. He also asked 
Bennett why Respondent was ch
anging its no-match policy without notifying and bargaining with the Union. Bennett did 
not respond to the question about the change and said he would 

get back to Lang about the information request. 
At Hynes, in response to the Union™s information request, 
Leigh Thumith sent Lang an unda
ted letter at the end of Sep-
tember. She said that she was investigating the Union™s infor-
mation request and would provide
 the appropriate information 
after Respondent Stevens had compiled the documents. Thu-
mith never provided any of 
the requested information. 
Lang testified that he spoke by
 telephone in late September 
with Rob Gould. According to La
ng, he told Gould that the new 
no match policy was a change and 
he would need information.  
According to Lang, Gould told 
Lang that the information that 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  68he had requested at Fenway 
and Hynes was ﬁout of bounds.ﬂ 
Gould testified that this conv
ersation took place on September 
24 while he was on vacation and before the written information 
requests had been sent. Gould re
membered Lang asking for an 
employee list and Gould said he would provide one. He did not 
follow through if indeed he said he would. On this point, to the 
extent there is a difference between Lang™s and Gould™s testi-
mony, I credit Lang. His referen
ces to the conversation in cor-
respondence that he wrote to 
the Company at the time corrobo-
rate his testimony. 
Local 26 did receive a positive 
response to its information 
requests from Richard Ellis acting on information requests 
made by the International Unio
n. He responded by separate 
letters dated November 20 (MIT and Fenway) and December 
12 (Hynes). The letters were nearly identical, with the only 
difference being the employee suspension information on the 
last page of the attachment. Attached to the letters were the 
documents listed below: 
 l.  A document titled ﬁSocial Security Number (SSN) 
Verification Process for New 
Hires and Current Employ-
ees with SSN Discrepancies (Updated July 2005).ﬂ 
2.  Documents titled ﬁLetter Iﬂ and ﬁLetter IIﬂ that in-
structed employees as to what they needed to do to correct 
SSN discrepancies. 3.  A document titled ﬁSocial Security Number Verifi-
cation Request for New Hires.ﬂ 
4.  A document titled ﬁSocial Security Number Verifi-
cation.ﬂ 
5.  A document titled ﬁSocial Security Card Notice to 
All Applicants 
and Employees.ﬂ 
6.  A no-match letter dated 
April 7, with all employee 
names and SSN™s redacted. 
7.  A computer printout with the names of bargaining 
unit employees who were suspended for not complying 
with company policies.  
 After reviewing the letter and documents, Lang concluded 
that the information was not fully responsive to the Union™s 
information request. He wrote to Bennett on December 8. He 
reiterated the Union™s request for all the information he had 
originally requested. He also enclosed a copy of the original 
request. Within a month of the December 8 letter, Bennett telephoned 
Lang. As noted above, Bennett asked Lang exactly what infor-
mation he wanted. Lang said he 
wanted exactly the information 
that was on the original inform
ation request. Bennett asked if 
Lang could narrow it down. Lang said no. The Union had not 
received any information other than the November 20 and De-
cember 12 correspondence in res
ponse to its information re-
quests. 
Lang testified as to why the Union needed the information it 
requested at the three facilities. He explained that the Union 
needed the information described 
in paragraph 1 of its requests 
in order to ascertain if SSA 
was putting new requirements on 
Respondents with respect to thei
r handling of no-match letters. 
That is why the request goes back to 2002, so that the Union 
can determine how the SSA re
quirements have evolved over 
time. 
Lang testified that the Union needed the information re-
quested in paragraph 2 of its requests because it was aware that 
DHS had proposed the safe harbor provision and the Union was 
trying to find out if the Respondents™ no-match policy was 
related to the DHS proposal and whether the DHS was direct-
ing Respondents to do what they were doing. 
Lang testified that the Union needed the information re-
quested in paragraph 3 to see if the SSA™s instructions on no-
match letters had changed sinc
e 2002. The Union also needed 
the letters to determine the na
mes of employees who had been 
the subject of the letters in the past. The Union needed the in-
formation requested in paragraphs 
4, 8, and 9 of its requests in 
order to determine if there was a change in the way Respon-
dents were relating to DHS and 
SSA regarding the verification 
of employee SSNs. 
Lang testified that the information requested in paragraphs 5, 
6, and 7 of the Union™s requests 
was relevant to the issue of 
how Respondents™ no-match policy had changed over the years 
since 2002. The Union suspected there had been a change but it 
was trying to determine the nature of the change. 
D.  Did the Respondents Violate 
the Act by Failing and Refuse 
to Bargain over the Change in its Policy Regarding 
 No-Match Letters 
Absent the clearly expressed consent of the Union, an em-
ployer violates Section 8(a)(5) by changing  a term or condition 
of employment without first ba
rgaining to impasse with the 
Union. NLRB v. Katz, 
396 U.S. 736 (1962).  The rules govern-
ing the imposition of 
employee discipline are mandatory sub-
jects of bargaining. 
United Cerebral Palsy of New York City, 
347 NLRB 603, 607 (2005). In addition, the establishment of a 
new condition of continued employment and new grounds for 
discipline are mandatory bargaining subjects. Where employees 
are disciplined for failing to comp
ly with a unilaterally changed 
policy, such a change is materi
al, substantial and significant. Toledo Blade Co., 
343 NLRB 385 (2004). An employer can 
make unilateral changes to such
 mandatory bargaining subjects 
only if the union clearly and unmi
stakably waives its right to 
negotiate over the changes. See 
Metropolitan Edison Co. v. 
NLRB, 
460 U.S. 693 (1983); 
Provena St. Joseph Medical Cen-
ter, 350 NLRB 808 (2007); and 
California Offset Printers, 
349 
NLRB 732 (2007).  
First it is clear to me for the reasons set forth in the factual 
discussion at an earlier point in
 this decision that Respondents 
have made a significant change
 in their policy regarding no 
match letters, and further, thei
r total about face in their en-
forcement of the policy by itsel
f requires notice and bargaining 
on request of the affected Union. A change from lax enforce-
ment to more stringent enfor
cement must be bargained over. 
United Rentals, Inc., 
350 NLRB 951, 952 (2007).  
Respondents take the position that that the Union has waived 
its right to bargain over the changes in the no-match policy  
and/or its decision to enforce 
the policy more stringently be-
cause, (1) the Union did not request to bargain over these 
changes, (2) any request made wa
s not timely, (3) the contracts 
at Hynes and MIT already address the no-match policy 
changes, and (4) the Respondents di
d in fact agree to meet and 
bargain over the changes, albeit at the International Union 
 ARAMARK EDUCATIONAL SERVICES
  69level. 
The first two reasons given are not supported by the facts. 
Upon being notified of the changes at MIT in letter from King 
to Lang, the Union requested a meeting over the changes in a 
letter sent to King the next week.  Lang sent a similar letter 
requesting a meeting over the change
s to Issac Jackson, director of operations at Hynes on Sept
ember 13. The information re-
quest sent by Lang to Julie 
Jordan, ARAMARK™s general man-
ager at Fenway on October 7 
impliedly requests bargaining 
stating: ﬁThere is another re
ason that you may not implement 
the proposed regulation before 
it is adopted. In the past, 
ARAMARK has received Social Security Administration no-
match letters and has not taken th
e steps that it is now taking. 
ARAMARK may not change its 
employment policies without 
bargaining with Local 26.ﬂ This 
letter was sent about a week 
after Lang was informed of the ch
anges that would 
take place at 
Fenway. I find that the Union ma
de timely request for bargain-
ing over the changes to the no-match policy at each of the in-
volved facilities and they went unheeded at the local level.  
The collective-bargaining agreements at Hynes and MIT do 
cover the subject of no match le
tters without much specificity. 
In the first paragraph, they call for the Company to inform the 
Union in writing when a no-match letter is received and on 
request of the Union, to meet 
to see if the problem presented 
can be mutually resolved. The second paragraph calls for the 
Company to furnish any employee terminated because the em-
ployee is not authorized to work in the US his or her rights and 
obligations under this portion 
of the collective-bargaining 
agreement. ARAMARK™s new policy is more restrictive and 
specific than the existing contra
ct language and perhaps, more 
importantly, will be enforced whereas there was no enforce-
ment of the no-match policy before September 2006. The com-
plete change in the enforcement 
feature of the policy requires 
bargaining, on request, as noted above.  
On the other hand, I believe Re
spondents™ fourth defense to 
be a valid one. While Bennett and Gould notified Lang of the 

impending no-match policy enfor
cement, Ellis concurrently 
notified his counterparts at UNITE HERE™s International Union 
of those changes. UNITE HERE™s
 constitution authorizes rep-
resentatives of the International Union to bargain and reach 
agreements on behalf of the local affiliates. Any agreement 
Ellis and the International might have reached would have been 
binding on Local 26. Upon receiving the notification from 
Lang, the International Union 
requested bargaining over the 
changes. Over the next several m
onths, Ellis and officials of the 
International Union discussed and negotiated the issue over the 
phone and then in January met face to face to bargain. During 
these discussions, ARAMARK froze the implementation of the 
changes. The discussions thr
oughout the fall of 2006 and the 
face to face meeting included exchanges of proposals. How-
ever, the parties could not reach agreement on whether the 
Company would change its no-match policy or the extent of the 
change. As evidenced by letters sent by Local 26 to the Com-
pany, the Union™s position is fixed, it wants no enforcement of 
the Employer™s no-match policy. The Respondent™s position is 
equally fixed, it wants to comply with existing immigration law 
and implement its no-match policy. The International Union 
walked away from negotiations saying no resolution of the 
parties™ differences could be reached. 
Bargaining with the International rather than the individual 
locals makes perfect sense as the changes were taking place 
nationwide and would affect all 
of the International Union™s 
locals at ARAMARK facilities. The parties, in my opinion, did 
bargain over the changes at the International Union level and 
could not reach agreement. Though I believe that the Respon-
dents may have violated the Ac
t by their September conduct, I 
find they cured this violation by agreeing to bargain with the 
International Union and then freezing implementation while 
bargaining took place. I find that
 the parties did bargain as the 
law demands and reached impasse. 
 This impasse is effective 
with respect to Local 26. Therefore, I find no violation of the 
Act and will recommend this portion of the complaint be dis-
missed.  
E.  Did Respondents Violate the Act by not Providing 
Local 26 Information Requested 
As with its bargaining obligation, Respondents chose to re-
spond to the International Union 
and provide it with informa-
tion with copies to the locals with which it had a bargaining 
relationship. Ellis advised the 
International Union what he 
would produce, produced it to th
e International, and never had 
an objection from the International Union.  ARAMARK also 

received information requests from local unions other than 
Local 26. It responded identically 
as it did with Local 26 and 
provided them with the inform
ation provided to the Interna-
tional Union. Other than a loca
l in Washington, none objected. 
The Washington local filed a charge with the involved Region 
and it was dismissed. As the 
changes proposed were nation-
wide, I agree with Respondent that dealing with the Interna-
tional Union rather than a number of local unions was the only 
sensible approach. Further, I ag
ree with Respond
ent that Local 
26™s information requests were over
ly broad, and not limited in 
any way. Though Lang testified that the requests were meant to 
apply only to Fenway, Hynes, and 
MIT, it is not clear from the 
testimony that this limitation wa
s expressed to Respondents.  
Local 26 has refused to narrow the scope of its information 
requests though urged to do so by
 Respondents. Thus, most of 
the requests are overbroad, and unnecessarily burdensome to 
comply with as they require production of information for em-
ployees not part of the bargaining unit. They also seek histori-
cal information on employees that is meaningless in the context 
of the changes made to the no-match letter policy in 2006.  I 
also find the information requeste
d to be of only marginal rele-
vance at best. I believe the information that was requested and that is rele-
vant to the local™s role has either been provided in the material 
supplied pursuant to the International Union™s request or satis-
fied by material produced at hearing pursuant to the General 
Counsel™s subpoena or by stipulation. Local 26 has now re-
ceived, by virtue of Aramark™s response to the General Coun-
sel™s subpoena, the no-match letters covering MIT, Hynes, and 
Fenway in 2006. Even if it were practical to gather the same 
information for the years 2002Œ2005, I cannot see what rele-
vance the historical information 
would have had for Local 26 in 
2006. By virtue of ARAMARK™
s informal communications 
and its response to the Interna
tional Union™s request, Local 26 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  70knew which of its members were
 affected by the no-match 
policy in 2006 and how they woul
d have been treated. I do not 
believe Local 26 needed anything more to effectively represent 
its members in 2006 and subsequent
 years. I see no reason to 
order the production of this hist
orical information, given the 
difficulty in gathering it, its ma
rginal relevance and considering 
the information obtained by Local 26 from the General Coun-
sel™s subpoena.  In a similar 
vein, Respondent has provided a 
sample 2006 no-match letter received in 2006 and has received 
from SSA no instructions beyond what is contained in that 
letter and virtually iden
tical letters in 2002Œ2005.  
Local 26™s requests for all communications between 
ARAMARK and DHS and SSA have 
not shown to be relevant 
enough to the Local™s role as re
presentative to require the Re-
spondents to reply. Even before
 the DHS began its rulemaking, 
the Respondents already had a clear duty under existing Federal 
immigration laws to follow up 
on no-match letters to ensure 
that its work force was authorized to work in the US. 
ARAMARK was subject to civil and criminal penalties if it 
failed to do so.  Lang testified that Local 26 wanted to see 
whether the Government™s instructions to ARAMARK, or 
ARAMARK™s policy had changed. First, if that was the extent 
of Lang™s need for information, a look at the policy (which 
ARAMARK provided to Local 26)
 and a simple request for 
copies of instructions from th
e Government would have suf-
ficed. Moreover, a historical look at ARAMARK™s practices 
would not assist Local 26 in 
representing employees in 2006. 
Knowing the names of ARAM
ARK employees on no-match 
lists prior to 2006 would not have any meaning as nothing hap-
pened to them and they would 
not be affected unless their 
names came up on the 2006 no-match
 letter or a subsequent 
one. As noted, ARAMARK has supplied information on the mat-
ter of its no-match policy to the International Union, without 
complaint, and a copy of that
 information response was given 
to Local 26. By virtue of that
 response, and the response to 
General Counsel™s subpoena, Lo
cal 26 in my opinion has re-
ceived everything requested in its request that is even margin-
ally relevant and not overly broa
d. Local 26™s refusal to limit 
the scope of its request makes it unreasonable to require Re-
spondents to further respond. Gi
ven my ruling on the lawful-
ness of the changes in the no-ma
tch policy, and my discussion 
of Respondents™ response to the 
information requests, I do not 
find that Respondents have violated the Act. I will recommend 
dismissal of this portion of the complaint. 
CONCLUSIONS OF 
LAW 1. Respondents ARAMARK Educ
ational Services, Inc., 
ARAMARK d/b/a Harry M. St
evens, Inc., and ARAMARK 
Sports, Inc. are employers engaged in commerce within the 
meaning of Section 2(2), (6), and (7) of the Act. 
2. UNITE HERE Local 26 is a labor organization within the 
meaning of Section 2(5) of the Act. 
3. The Respondent™s did not commit the unfair labor prac-
tices alleged in the complaint. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
3 ORDER The complaint is dismissed. 
 Robert DeBonis, Esq., for the General Counsel. 
Michael D. Keffer, Esq., 
of Philadelphia, Pennsylvania, for the 
Respondent Employer. 
Michael T. Anderson, Esq., 
of Boston, Massachusetts, for the 
Charging Party Union. 
SUPPLEMENTAL DECISION ON REMAND 
STATEMENT OF THE 
CASE WALLACE 
H. NATIONS
, Administrative Law Judge.  This case 
was tried in Boston, Massac
husetts, on October 23 and 24, 
2007.  The charge in Case 
1ŒCAŒ43486 was filed September 
27, 2006,
1 and an amended charge 
was filed on January 19, 
2007, by UNITE HERE Local 26 (the Union) and a complaint 
based thereon was issued on December 21, 2006, against 
ARAMARK Campus, Inc. (herein called by its correct name, 
ARAMARK Educational Services, Inc. (ARAMARK Educa-
tional or MIT).  On December 8, 2006, the Union filed a charge 
and then on January 19, 2007, filed an amended charge in Case 
1ŒCAŒ43657 against  ARAMARK d/b/a Harry M. Stevens, 
Inc. (ARAMARK Stevens or Fenway).  The Union filed a 
charge in Case 1ŒCAŒ43658 on January 19, 2007, against 
ARAMARK Sports, Inc. (ARAMARK Sports or Hynes).  Re-
gion 1 issued an order consolidating cases, amended consoli-
dated complaint and notice of hear
ing (the complaint) on March 
7, 2007.  The complaint alleges 
that  ARAMARK Educational, 
ARAMARK Stevens and ARAMAR
K Sports or collectively 
Respondents or ARAMARK, have engaged in conduct in viola-
tion of Section 8(a)(1) and (5) 
of the National Labor Relations 
Act (the Act).  Respondents filed a timely answer to the com-
plaint wherein, inter alia, they admit the jurisdictional allega-
tions of the complaint. 
My decision in this matter issued on May 13, 2008.  Follow-
ing the receipt of exceptions and cross-exceptions, the Board, 
on June 3, 2009, issued its 
Decision and Order Remanding.  
The Order remanding the case st
ates the following conclusion: 
ﬁIn sum, the issues raised with respect to the Respondents no-
match policy require further analysis.  Therefore, we shall re-
mand the case to the judge in the first instance to make the 
necessary additional findings of 
fact and conclusions of law 
about the legality of the implem
entation of the no-match policy 
and suspensions, the impact of any unremedied unlawful con-
duct on subsequent negotiations, 
the scope of the parties freeze 
agreement, and the appropriate remedy for any violations of the 
Act.ﬂ 
I adopt herein my original de
cision, including all findings of 
fact and conclusions of law not affected by the Board™s Order 
remanding the case to me.  Below, I will make such additional 
                                                          
 3 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
1 All dates are 2006, unless otherwise indicated. 
 ARAMARK EDUCATIONAL SERVICES
  71findings necessary to carry out th
e Board™s Order.  I will repeat 
portions of my original decision
 when I feel it necessary to 
further the reader™s understanding of changes I have made. 
A.  The Implementation of th
e Respondent™s Change in its 
No-Match Letter Policy 
Based on my detailed finding of
 fact on this issue, the 
Board™s Remand states: 
The Respondent™s are ARAM
ARK subsidiaries that 
provide food and beverage services at three locations in 
the Boston, Massachusetts area. Based on unfair labor 
practice charges filed by UNITE HERE Local 26 (Local 
26), which represents employees at these locations, the 
complaint alleges that the Respondents violated Section 
8(a)(5) of the Act by failing to bargain with Local 26 be-
fore changing their policy for processing Social Security 
Administration (SSA) ﬁno-matchﬂ
 letters. The SSA issues 
such letters to employers when employee names and So-
cial Security numbers submitted on W-2 forms do not 
match information in the SSA™s database. 
The Respondents™ no-match pol
icy was in effect com-
panywide but had not been enforced with respect to the 
employees in the three bargaini
ng units prior to September 
2006.2  The policy required employees identified in SSA 
no-match letters to begin corre
ctive action within 14 days, 
or face suspension, and to fully correct the problem within 
90 days or face termination. 
 In September, the Respon-
dent™s began implementing this
 policy for the three Boston 
units, but failed and refused to bargain with Local 26 
about the change. 
The judge found that the enforcement of the no-match 
correction policy at the three facilities represented a 
change to a mandatory subjec
t of bargaining.  He also 
found that Local 26 had not cont
ractually waived its right 
to bargain over the changes to the no-match policy and 
had timely requested bargaining at each of the three facili-
ties, but that it™s bargaining requests ﬁwent unheeded at 
the local level.ﬂ  The judge further found, however, that 
Aramark™s Vice President of Labor Relations, Richard 
Ellis, notified representatives of UNITE HERE™s Interna-
tional Union about the changes, that UNITE HERE™s con-
stitution authorized the International Union Representa-
tives to bargain for the local unions, that Ellis had multiple 
conversations about the change
s with International Union 
representatives to bargain about the changes with Interna-
tional Union representatives 
during the period September 
2006 to January 2007, and that Ellis met in person with the 
International Union representatives to negotiate a resolu-
tion to the dispute on January 8, 2007, after which they 
reached an impasse. 
In October and November, 
while Ellis was negotiating with the International Union, the Respondents suspended 
employees who failed to take timely initial steps to correct 
their Social Security number di
screpancies, as required by 
the policy.  In uncontradicted testimony, Ellis stated that 
                                                          
 2 Nor had the policy been enforced 
in any other part of the United 
States. he and the International Union representative reached a 
ﬁverbal agreementﬂ in November to freeze the implemen-
tation of the policy while ne
gotiation continued, without 
rescinding any suspension already imposed.  When those 
negotiations reached a stalemat
e in January 2007, the Re-
spondents resumed implementation and enforcement of 
the no-match policy.ﬂ 
 My findings with respect to this issue were as follows: 

Absent the clearly expressed consent of the union, an em-
ployer violates Section 8(a)(5) 
by changing a term or condition 
of employment without first ba
rgaining to impasse with the 
Union.  
NLRB v. Katz, 
396 U.S. 736 (1962).  The rules govern-
ing the imposition of 
employee discipline are mandatory sub-
jects of bargaining.  
United Cerebral Palsy of New York City, 
347 NLRB 603, 607 (2005).  In addition, the establishment of a 
new condition of continued employment and new grounds for 
discipline are mandatory bargaining subjects. Where employees 
are disciplined for failing to comp
ly with a unilaterally changed 
policy, such a change is materi
al, substantial a
nd significant.  
Toledo Blade Co., 
343 NLRB 385 (2004). An employer can 
make unilateral changes to such
 mandatory bargaining subjects 
only if the union clearly and unmi
stakably waives its right to 
negotiate over the changes.  See 
Metropolitan Edison Co. v. 
NLRB, 
460 U.S. 693 (1983); 
Provena St. Joseph Medical Cen-
ter, 350 NLRB 808 (2007); California Offset Printers, Inc.
, 349 
NLRB 732 (2007). 
First it is clear to me for the reasons set forth in the factual 
discussion at an earlier point in
 this decision that Respondents 
have made a significant change
 in their policy regarding no 
match letters, and further, thei
r total about face in their en-
forcement of the policy by itsel
f requires notice and bargaining 
upon request of the affected Union.  A change from lax en-
forcement to more stringent enforcement must be bargained 
over.  United Rentals, 350 NLRB 951, 952 (2007). 
Respondents take the position th
at the Union has waived its 
right to bargain over the changes in the no-match policy and/or 
its decision to enforce the policy more stringently because, (1) 
the Union did not request to bargain over these changes, (2) any 
request made was not timely, (3
) the contracts at Hynes and 
MIT already address the no-match policy changes, and (4) the 
Respondents did in fact agree to
 meet and bargain over the 
changes, albeit at the International Union level. 
The first two reasons given are not supported by the facts. 
Upon being notified of the changes at MIT in letter from King 
to Lang, the Union requested a meeting over the changes in a 
letter sent to King the next week.  Lang sent a similar letter 
requesting a meeting over the change
s to Issac Jackson, director of operations at Hynes on Septem
ber 13.  The information re-
quest sent by Lang to Julie 
Jordan, ARAMARK™s general man-
ager at Fenway on October 7 
impliedly requests bargaining 
stating: ﬁThere is another re
ason that you may not implement 
the proposed regulation before it is adopted.  In the past, 
ARAMARK has received Social Security Administration no-
match letters and has not taken th
e steps that it is now taking. 
ARAMARK may not change its 
employment policies without 
bargaining with Local 26.ﬂ  This
 letter was sent about a week 
after Lang was informed of the ch
anges that would 
take place at 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  72Fenway.  I find that the Union made timely request for bargain-
ing over the changes to the no-match policy at each of the in-
volved facilities and they went unheeded at the local level. 
The collective-bargaining agreements at Hynes and MIT do 
cover the subject of no-match le
tters without much specificity. 
In the first paragraph, they call for the Company to inform the 
Union in writing when a no-match letter is received and upon 
request of the Union, to meet 
to see if the problem presented 
can be mutually resolved.  The second paragraph calls for the 
Company to furnish any employee terminated because the em-
ployee is not authorized to work in the U.S. his or her rights 
and obligations under this porti
on of the collective-bargaining 
agreement. ARAMARK™s new policy is more restrictive and 
specific than the existing contra
ct language and perhaps, more 
importantly, will be enforced whereas there was no enforce-
ment of the no-match policy be
fore September 2006.  The com-
plete change in the enforcement 
feature of the policy requires 
bargaining, upon reque
st, as noted above. 
On the other hand, I believe Re
spondents™ fourth defense to 
be a valid one.  While Bennett 
and Gould notified Lang of the 
impending no-match policy enfor
cement, Ellis concurrently 
notified his counterparts at UNITE HERE™s International Union 
of those changes.  UNITE HERE™s constitution authorizes rep-
resentatives of the International Union to bargain and reach 
agreements on behalf of the local affiliates. Any agreement 
Ellis and the International might have reached would have been 
binding on Local 26. Upon receiving the notification from 
Lang, the International Union 
requested bargaining over the 
changes.  Over the next several months, Ellis and officials of 
the International Union discusse
d and negotiated the issue over 
the phone and then in January met face-to-face to bargain.  
During these discussions, ARAMARK  froze the implementa-
tion of the changes.  The discussions throughout the fall of 
2006 and the face-to-face meeting included exchanges of pro-
posals.  However, the parties 
could not reach agreement on 
whether the Company would change its no-match policy or the 

extent of the change.  As evidenced by letters sent by Local 26 
to the Company, the Union™s position is fixed, it wants no en-
forcement of the Employer™s 
no-match policy.  The Respon-
dents™ position is equally fixed, it wants to comply with exist-
ing immigration law and implem
ent its no-match policy.  The 
International Union walked away from negotiations saying no 
resolution of the parties™ differences could be reached. 
Bargaining with the International rather than the individual 
locals makes perfect sense as the changes were taking place 
nationwide and would affect all 
of the International Union™s 
locals at ARAMARK facilities.  The parties, in my opinion, did 
bargain over the changes at the International Union level and 
could not reach agreement.  Th
ough I believe that the Respon-
dents may have violated the Ac
t by their September conduct, I 
find they cured this violation by agreeing to bargain with the 
International Union and then freezing implementation while 
bargaining took place.  I find that
 the parties did bargain as the 
law demands and reached impasse. 
 This impasse is effective 
with respect to Local 26.  Ther
efore I find no violation of the 
Act and will recommend this portion of the complaint be dis-
missed. 
With respect to my findings set forth above, the Board in its 
Order Remanding stated: 
 With certain exceptions, such as a waiver by a union, a unilat-
eral change in conditions of employment before good-faith 
bargaining reaches impasse vi
olates Section 8(a)(5).  
NLRB v. 
Katz, 
369 U.S. 736, 743 (1962).  The judge made no finding 
that the Respondent™s were privileged to implement the no-
match policy and to suspend the employees pursuant to that 
policy before reaching impasse 
in bargaining with the Interna-
tional Union.  Logic suggests, therefore, that the October and 
November 2006 suspensions of the employees were unlawful. 
 I have reconsidered my original findings and conclude that 
they were in error insofar as I concluded that Respondent™s 
September unfair labor practices and the resulting suspensions 
were ﬁcured.ﬂ  Relying on my 
earlier findings set out above and 
the cases I cited, absent my find
ings with respect to the ﬁcure,ﬂ 
I find that Respondents violated Section 8(a)(1) and (5) by 
unilaterally implementing the changes in their policy with re-
spect to SSA no-match letters and by enforcing those changes 
without first affording the Union the opportunity to bargain 
over those changes.  It follows then that the suspensions that 
took place following this unlaw
ful implementation were like-
wise unlawful.  I will recommend an appropriate remedy in the 
Remedy section of the Supplemental Decision. 
B. The Question Whether the Unremedied ULPs 
Precluded an Impasse 
The Board goes on to raise another issue for determination 
on Remand:  Assuming that the suspensions were unlawful, it would 
be necessary, as the General Counsel contends, to consider 
whether the existence of those unremedied unfair labor 
practices precluded a subseque
nt lawful impasse in Janu-
ary. The Board has stated that ﬁ[n]ot all unremedied unfair 
labor practices committed before or during negotiations  
. . . will lead to the conclusion that impasse was declared 
improperly. . . . Only ﬁser
ious unremedied unfair labor 
practices that 
affect 
the negotiations
 will taint the asserted 
impasse.ﬂ  
Dynatron/Bondo Corp., 
333 NLRB 750, 752 
(2001) (citations omitted) (emphasis in original). 
The judge did not analyze whether the suspension of 
employees, if unlawful, precluded the possibility of reach-
ing good-faith impasse over the no match policy.  Nor did 
he explain why, even if th
e subsequent impasse was not 
tainted by the unfair labor practices, there should not be a 
remedy for the pre-impasse suspensions. 
 Having found that the implemen
tation and enforcement of 
the changes in the Respondents™ no-match letter policy and the 
resulting suspensions were unlawful and must be remedied, I 
continue to believe that they did not sufficiently taint the nego-
tiations so as to void the impasse reached in January 2007.  In 
Dynatron/Bondo Corp,
 supra, the Board also stated: ﬁThus, the 
central question is whether the Respondent™s unlawful conduct 
detrimentally affected the negotiations over a new collective 
bargaining agreement and contributed to the deadlock.  In 
Al-
 ARAMARK EDUCATIONAL SERVICES
  73win, 192 F.3d at 139,
3 the court identified 
 at least two ways in which an unremedied ULP can contribute 
to the parties™ inability to reach
 an agreement.  First, a ULP 
can increase the friction at the 
bargaining table.  Second, by 
changing the status quo, a unil
ateral change may move the 
baseline for negotiations and al
ter the parties™ expectations 
about what they can achieve, making it harder for the parties 
to come to an agreement. 
 Though I concede that the unfair labor practices found to 
have been committed need to be remedied, I think it would be 
incorrect to say that they affected the negotiations over the 
proposed change in the Respondents™ no-match letter policy.  
The Respondents™ reasons for the change are valid and dis-
cussed in detail in my original
 decision.  For the reasons of-
fered by Respondents and discu
ssed in my original decision, 
the Respondents™ position is fixed.  The Union™s position has 
been fixed since it learned of the change in policy.  The Union 
at all times opposed 
enforcement of Respondents™ no-match 
letter policy.  This position di
d not change by Respondents™ 
suspension of its implementa
tion between November 2006 and 
January 2007.  Nor was it affected
 materially by Respondents™ 
unilateral implementation and 
enforcement of the no-match 
letter policy. 
I can find no evidence that the violations created any friction 
above and beyond the friction that the proposed changes 
caused.  I can find no move in the baseline and alteration of 
what the parties could expect 
to achieve in the negotiations 
over the proposed change becaus
e of the unlawful implementa-
tion.  I can find no evidence to convince me that the Union™s 
walking away from the January
 2007 negotiations, saying that 
no resolution of the parties™ diff
erences could be reached, was 
any way affected by the Respo
ndents™ unfair labor practices.  
The unfair labor practices were certainly not cited as the reason 
for leaving or even part of the 
reason.  Accordingly, I find that 
the impasse reached was not tain
ted by unremedied unfair labor 
practices and that the subsequent implementation and enforce-
ment of the Respondents™ no-matc
h letter policy was lawful.  I 
believe that the best solution to the issues presented by the 
Board™s Remand Order is to remedy the violations and to allow 
the impasse to stand.  The November freeze in the implementa-
tion and enforcement of the policy did not remedy the unlaw-
fulness of the implementation in September and the unlawful 
suspensions in October and November.  I will recommend that 
a remedy be provided. 
CONCLUSIONS OF 
LAW 1. Respondents ARAMARK Educ
ational Services, Inc., 
ARAMARK d/b/a Harry M. Stevens, Inc., and  ARAMARK 
Sports, Inc. are employers engaged in commerce within the 
meaning of Section 2(2), (6), and (7) of the Act. 
2. UNITE HERE Local 26 is a labor organization with the 
meaning of Section 2(5) of the Act. 
3. By unilaterally implementi
ng and enforcing their changes 
in the no-match letter policy,
 including suspending employees 
                                                          
 3 Alwin Mfg. Co., 
326 NLRB 646, 688 (1998), enfd. 192 F.3d 133 
(D.C. Cir. 1999). 
as a result, Respondents violated Section 8(a)(1) and (5) of the 
Act. 
4. Respondents™ unfair labor 
practices affect commerce 
within the meaning of Section 2(6) and (7) of the Act. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirm
ative action designed to effectu-
ate the policies of the Act. 
The Respondents having discrimi
natorily suspended their 
employees,
4 they must rescind the suspensions and offer the 
affected employees reinstatement and make them whole for any 
loss of earnings and other benefits, computed on a quarterly 
basis from date of discharge to 
date of proper offer of rein-
statement, less any net interim earnings, as prescribed in 
F. W. 
Woolworth Co., 90 NLRB 289 (1950), plus interest as com-
puted in 
New Horizons for the Retarded
, 283 NLRB 1173 
(1987).  Respondents should additionally remove any reference 
to the unlawful suspensions from the personnel records of the 
affected employees and notify them in writing that this has 
been done, and that the unlawful suspensions will not be used 
against them in any way in the future.
5 On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
6 ORDER The Respondents, ARAMARK E
ducational Services, Inc., 
Cambridge, Massachusetts, and ARAMARK d/b/a Harry M. 
Stevens, Inc. and ARAMARK Sports, Inc., of Boston, Massa-
chusetts, their officers, agents, successors, and assigns, shall 
1.  Cease and desist from 
(a) Unilaterally and without af
fording the Union notice and 
the opportunity to bargain, implementing and enforcing, includ-
ing suspending employees, it
s no-match letter policy. 
(b) In any like or related manner, interfering with, coercing, 
or restraining employees in th
e rights guaranteed them by Sec-
tion 7 of the Act. 
2.  Take the following affirmative action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days from the date of the Board™s Order, re-
scind the suspensions of Gorge Aquirre, Carmen Plasencia, 
Consuelo Buenrostro, Wilson Me
lgar, Alejandro Silva, Ana 
                                                          
 4 Respondents™ records indicate th
at in about October and Novem-
ber, several employees were indefi
nitely suspended for violating the 
new no-match policy.  At MIT Gorg
e Aquirre and Carmen Plasencia 
were suspended on about October 5.  At Hynes, Consuelo Buenrostro, 

Wilson Melgar, Alejandro Silva, Ana Vargas, Maria Salmoran, Ana 
Martinez, Silvia Vargas, Sandra Montoya, Agnaldo Arruda, James 
Coakley, and Maria Martinez were su
spended.  At Fenway, about Oc-
tober 1, Dario Roldan and Jo
se Luissy were suspended. 
5 The matter of the immigration status of these employees was not 
sufficiently litigated in 
the trial on the unfair labor practices.  It can be 
litigated at the compliance stage. 
6 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  74Vargas, Maria Salmoran, Ana Martinez, Silvia Vargas, Sandra 
Montoya, Agnaldo Arruda, Jame
s Coakley, Maria Martinez, 
Dario Roldan, and Jose Luissy and offer these employees full 
reinstatement to their former j
obs or, if those jobs no longer 
exist, to substantially equivale
nt positions, without prejudice to 
their seniority or any other rights or privileges previously en-
joyed. 
(b) Make Gorge Aquirre, Carmen Plasencia, Consuelo Buen-
rostro, Wilson Melgar, Alejandro Silva, Ana Vargas, Maria 
Salmoran, Ana Martinez, Silvia Vargas, Sandra Montoya, Ag-
naldo Arruda, James Coakley, 
Maria Martinez, Dario Roldan, 
and Jose Luissy whole for any loss of earnings and other bene-
fits suffered as a result of the discrimination against them in the 
manner set forth in the remedy section of the decision. 
(c) Within 14 days from the date of the Board™s Order, re-
move from their files any reference to the unlawful suspensions 
and within 3 days thereafter 
notify the employees in writing 
that this has been done and that the suspensions will not be 
used against them in any way. 
(d) Preserve and, within 14 days of a request, or such addi-
tional time as the Regional Director may allow for good cause 
shown, provide at a reasonable place designated by the Board 
or its agents, all payroll records, social security payment re-
cords, timecards, personnel records and reports, and all other 
records, including an electronic copy of such records if stored 
in electronic form, necessary to
 analyze the amount of backpay 
due under the terms of this Order. 
(e) Within 14 days after service by the Region, post at their 
facilities in Cambridge and Bost
on, Massachusetts, copies of 
the attached notice marked ﬁAppendix.ﬂ
7  Copies of the notice, 
on forms provided by the Regional Director for Region One, 
after being signed by the Respondents™ authorized representa-
tive, shall be posted by the Respondents and maintained for 60 
consecutive days in conspicuous places including all places 
where notices to employees are customarily posted.  Reason-
able steps shall be taken by th
e Respondents to ensure that the 
notices are not altered, defaced,
 or covered by any other mate-
rial.  In the event that, duri
ng the pendency of these proceed-
ings, the Respondents have gone out of business or closed the 
facilities involved in these pr
oceedings, the Respondents shall 
duplicate and mail, at their own e
xpense, a copy of the notice to 
all current employees and former employees employed by the 
Respondent at any time since September 27, 2006. 
(f) Within 21 days after service 
by the Region, file with the 
Regional Director a sworn certifica
tion of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
                                                          
 7 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 